Citation Nr: 1109032	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to May 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in St. Petersburg, Florida.  

The Board notes that the Veteran also appealed his initial rating for posttraumatic stress disorder (PTSD), initially granted as 30 percent disabling.  Ordinarily in a claim for an increased rating, a Veteran is presumed to be seeking the maximum benefit allowable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, in his February 2007 notice of disagreement (NOD) and June 2007 substantive appeal (VA Form 9), the Veteran specifically requested a 50 percent disability rating award for his PTSD, and articulated his argument for application of this rating.  The requested 50 percent rating was awarded by the agency of original jurisdiction (AOJ) in January 2009, and was made effective for the entire appeal period.  As such, this is considered a full grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Furthermore, in the January and March 2009 rating decisions, the AOJ granted the Veteran's claims for service connection for a left knee disorder and for tinnitus.  He has not since appealed either the initial rating or effective date assigned for any of those conditions.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, the appeals regarding an initial rating for PTSD of 50 percent and for service connection for a left knee disorder and tinnitus have been granted and those claims are not before the Board.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for service connection for bilateral hearing loss, the Board finds that additional development of the evidence is required in the form of a new VA medical examination and opinion.

In this case, the Veteran has indicated that he currently experiences bilateral hearing loss due to exposure to acoustic trauma during combat experiences which occurred in Vietnam.  See the Veteran's January 2006 claim.  Specifically, the Veteran has indicated that he was exposed to machine gun fire without hearing protection while supporting Navy Seal operations in Vietnam, and has provided evidence to support this assertion.  See the Veteran's May 2006, April 2007, and November 2008 statements with associated photographs, and the February 2007 NOD; see also the April 2005 statement from D.B.  He has alleged that he experienced bouts of hearing loss at the time of exposure, but first noticed permanent hearing loss at the time of discharge.  See the November 2008 VA medical examination; see also the Veteran's May 2006 and April 2007 statements, as well as the September 2006 VA medical examination and the April 2007 statement provided by the Veteran's ex-spouse, N.W.

There is no evidence of diagnosis of or treatment for bilateral hearing loss during the Veteran's military service.  In fact, the Veteran's April 1970 separation examination indicates that the Veteran's hearing was normal at that time; however, the Veteran's claims file contains the Veteran's DD Form 214 which documents that the Veteran received the Combat Action Ribbon and the Purple Heart Medal during his military service, awards which are strongly indicative of combat experience.  Furthermore, the Veteran has submitted photographs and a "buddy" statement which serve to corroborate his statements in this regard.  Finally, the Veteran has been granted service connection for PTSD and tinnitus based in part on combat experience and exposure to acoustic trauma during his military service.  Given this evidence, the Board concludes that the Veteran's contentions regarding experiencing exposure to acoustic trauma during his military service, and that he may have experienced symptoms of hearing loss at that time, are to be granted the combat presumption.  See 38 U.S.C.A. § 1154(b).

The Veteran has been provided with two VA medical examinations regarding his bilateral hearing loss and tinnitus claims in September 2006 and in November 2008.  At the time of the September 2006 VA medical examination, the VA examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  The September 2006 VA medical examination further indicated that the Veteran's tinnitus was likely due to his military service because of the significant noise exposure at that time, but did not provide any opinion regarding the etiology of the Veteran's current bilateral hearing loss.  

The AOJ provided a second VA medical examination in November 2008.  At that time, the VA medical examiner indicated that an etiology could not be provided without resorting to "mere speculation."  The Court has held that care should be taken when an examiner provides a statement that etiology cannot be determined and the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Furthermore, when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

In the case of the November 2008 VA medical examination, the examiner concluded that the "test results were too inconsistent in regards to diagnosis or probable source of" hearing loss difficulties.  In this case, the examiner provided the Veteran's puretone thresholds, which show bilateral hearing loss as defined for VA purposes, but indicated that the right ear speech recognition score could not be tested.  The examiner indicated that the inconsistent results and variance in the thresholds obtained did not support "reliable results."  The examiner indicated that the Veteran was reinstructed on "numerous occasions" but the results continued to be inconsistent.  

An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  In this instance, the Board notes that the November 2008 VA medical examiner did not provide any statement regarding the audiometric testing results found at the time of the September 2006 VA medical examination, or at the time of the January 2008 VA medical treatment record, both of which provide evidence regarding the Veteran's speech recognition scores.  Given that the Veteran has been granted service connection for tinnitus which is based on the conceded in-service noise exposure and the findings of the September 2006 VA medical examination, a new examination should be provided which fully addresses the available evidence.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's complete VA medical treatment records relating to any treatment for bilateral hearing loss dating from after October 2008.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

2.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a new VA audiology examination, by an appropriate specialist who has not previously examined him, to determine the nature and etiology of his current bilateral hearing loss.  He is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  

	Based on the examination and comprehensive review of the claims file, the examiner is asked to address the following issues:

	Provide a comprehensive history and diagnosis of the Veteran's current bilateral hearing loss.  This should address:  the Veteran's presumed in-service exposure to acoustic trauma during combat in Vietnam, the separation examination of April 1970, the VA medical examinations of September 2006 and November 2008, the Veteran's VA medical treatment records, as well as the history provided by the Veteran and N.W. regarding his current bilateral hearing loss.

	After providing a complete history, the examiner should answer the following question:

	Is it at least as likely as not that any of the Veteran's currently diagnosed bilateral hearing loss is caused by his in-service exposure to acoustic trauma?  

	The examiner should support any answer provided utilizing the evidence found at the time of examination and the relevant medical evidence of record.  The examiner should specifically acknowledge the Veteran's service-connected tinnitus and any relationship to his bilateral hearing loss.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should discuss the rationale of the opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

3.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.	Then, readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


